DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 1) page 2, last line, “design” should be deleted after the period; 2) page 14, line 5, --air-- should be inserted before “pumped”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Drewry et al (Abstract; Figs. 1, 2, 4, 5a-5d; col. 3, lines 35-44).
Drewry et al (Abstract; Figs. 1, 2, 4, 5a-5d; col. 3, lines 35-44) teach and aerating and mixing apparatus for water including fine bubble diffusers (210, 220, 512) arranged below large bubble mixers (212, 502), the large bubble mixers capturing gas bubbles from the fine bubble diffusers downstream of their release from the diffusers to for larger bubbles, which upon their periodic release from the mixers (212), cause an agitation of the aerated fluid by their release.  The reference further discloses embodiments wherein .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Drewry et al.
Drewry et al (Abstract; Figs. 1, 2, 4, 5a-5d; col. 3, lines 35-44) as applied above substantially disclose applicant’s invention as recited by instant claim 13, except for the provision of independently controlling gas supplied to the first and second lines, which serve separate diffusers, or only providing gas to the fine bubble diffusers (220), as required by claims 14-18.  Drewry et al does clearly teach diffusers (220) that are supplied with gas via an unshown gas line, as well as injector type diffusers (210) that supply gas bubbles directly to the large bubble mixers.  While it is specifically disclosed that it would be obvious to an artisan to provide both types of diffusers from the gas line (208), it would likewise be well within the purview of the prior art to provide separately controlled gas lines to each of the gas diffuser types, as set forth by instant claim 13, .
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drewry et al taken together with DeVos.
Drewry et al (Abstract; Figs. 1, 2, 4, 5a-5d; col. 3, lines 35-44) as applied above substantially disclose applicant’s invention as recited by instant claim 10, except for the large bubble mixer being in the form of a vertically extending stack pipe with the inlet port at the lower end and the outlet in the upper end of the pipe, with the accumulator having a peripheral skirt surrounding a portion of the stack pipe above the inlet port.
DeVos (Fig. 4) teaches applicant’s preferred large bubble mixer structure for use within a liquid container to provide periodic agitation of the liquid body within the container.  It would have been obvious for an artisan at the time of the filing of the application, to substitute the stack pipe type large bubble mixer, as taught by DeVos for the oscillating type bubble mixers of Drewry et al, since such would perform the same .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.S.B/2-13-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776